IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs September 25, 2002

               CONNIE LEE ARNOLD v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Carter County
                           No. S15534     Robert E. Cupp, Judge



                                  No. E2001-02526-CCA-R3-PC
                                       November 13, 2002



JOSEPH M. TIPTON, J., dissenting.


      I respectfully dissent. I believe the pro se petition sufficiently complies with the 1995 Post-
Conviction Procedure Act and states a colorable claim for relief.

        In reviewing the sufficiency of a post-conviction petition, we are to accept the allegations as
true, unless they are contrary to what has already been adjudicated. See Swanson v. State, 749
S.W.2d 731, 735 (Tenn. 1988). The petition alleges the following:

               There was a Mistrial of this Case in Mountain City In July 1995 and
               Judge Brown in Prejudice and Bias Moved it to The Carter County
               Court.

               ....

               Yet Petitioner from Arrest to Trial and ReTrial was subject to The
               News Media Constant [Exploitation] of said Charges and No fair trial
               could ever be had in Carter County and Counsel of [Record] Did
               Nothing to prevent same to the harms way of [Petitioner] in his Day
               in Court, and Unjust Verdicts, and Illegal Imprisonment for same.

I conclude that this alleges a colorable claim regarding the ineffective assistance of counsel for
failure to seek a change of venue in the face of bad publicity. I would remand the case to the trial
court for the appointment of counsel and counsel’s filing of a concise amendment to the petition
raising any legitimate grounds for relief the petitioner arguably has. See Tenn. S. Ct. R. 28 §
6(C)(2).


                                                          _____________________________
                                                          JOSEPH M. TIPTON, JUDGE




                                              -2-